DETAILED ACTION
1	This action is responsive to the amendment filed on May 17, 2022.
2	The cancellation of claims 1-7, 9, 12 and 13 is acknowledged. Pending claims are 8, 10 and 11
3	The rejection of the claims under 103 is withdrawn because of the applicant’s amendment by cancelation the rejected claims.
4	Claims 8, 10 and 11 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2017/0340537 A1) teaches an oxidative hair dye composition comprising carboxylic acids include succinic acid, maleic acid and fumaric acid (see page 5, paragraph, 0055), cationic surfactants include cetyl trimethyl ammonium chloride, stearyl trimethyl ammonium chloride, cetyl trimethyl ammonium bromide and behenyl trimethyl ammonium chloride (see page 5, paragraph, 0050), nonionic surfactants include POE lauryl ether and POE nonyl(alkyl) phenyl ether and POE sorbitan monolaurate (POE sorbitan fatty acid ester) (see page 5, paragraphs, 0052-0053), oily components include a higher alcohol stearyl alcohol (see page 4, paragraphs, 0042-0043 and page 8, Table 1, Examples 1-7) and wherein the dyeing composition also comprises alkalizes (see page 3, paragraph, 0035). However, the closest prior art of record (US’ 537 A1) does not teach or disclose an agent for an oxidative hair dye or a hair bleaching agent comprising the claimed components with their parentage amounts as recited in the instant amended claims. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair dyeing or bleaching formulations.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761